Citation Nr: 0902374	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a right elbow 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDING OF FACT

The veteran does not have a right elbow disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a right elbow disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records.  The veteran avers that he did not seek immediate 
treatment for his claimed elbow injury, which he contends 
occurred in the fall of 1965, but that he was treated for it 
about a week later at an Army clinic in Eschborn Germany, 
which then sent him to the Army hospital in Frankfurt, 
Germany.  A response from the National Personnel Records 
Center (NPRC) indicates that a search failed to identify a 
treatment facility in Eschborn, and that a search of the 
Frankfurt Army hospital records found no 1964 treatment 
records related to the veteran.    

The veteran contends that he should be afforded a VA medical 
examination for the purpose of establishing a nexus medical 
opinion regarding the claimed disability.  However, as will 
be seen in the decision below, the Board finds that there is 
no competent and credible evidence of an in-service event or 
injury, and no evidence that the veteran's elbow disability 
manifested during the applicable presumptive period following 
service.  Under these circumstances, the Board finds that a 
VA medical examination is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  VA has no duty to 
inform or assist that was unmet. 

The veteran, who served as a still photographer in the Army, 
contends that he injured his right elbow in a fall from an 
Army truck while transporting ordnance in the fall of 1964.  
The veteran's SMRs are of record, and they contain no record 
of complaint or treatment of the right elbow.  The veteran's 
entrance examination report, which includes his report of 
medical history, makes no mention of any right elbow 
complaint.  His separation examination revealed no related 
abnormalities, and in his own report of medical history he 
indicated that he had no painful or trick elbow.  The only 
historical abnormality listed by the veteran was an allergic 
reaction to penicillin at age eight.  

In a statement dated in February 2006, the veteran noted that 
he did not recall any specific treatment for his right elbow 
following service and prior to June 2004.  He stated that, if 
he did have any, it would have been at the Amery Regional 
Medical Center.  In response to a query made to Amery, that 
facility indicated that there were no related records in 
their system because those records were purged and destroyed.  

The report of an October 2001 VA clinic visit noted under 
past medical history that the veteran had degenerative joint 
disease, but did not mention anything in connection with the 
right elbow.  An August 2003 VA clinic note, in a section 
titled pain screening, noted that the veteran complained of 
pain in the left shoulder and into the neck, but did not 
complain of pain in the right elbow.  

Of record are private medical records from the St. Croix 
Medical Center.  A treatment note dated in June 2004, shows 
that the veteran was seen complaining of elbow pain that he 
had been experiencing off and on for about a month.  The 
veteran stated that he had no recent injury, but that, as a 
child, he had fractured the elbow around the area of the 
lateral epicondyle.  X-rays of the right elbow showed "no 
convincing evidence of fracture or other osseous 
abnormality."  The examining physician diagnosed lateral 
epicondylitis.  

The report of a September 2004 VA clinic visit noted pain in 
the right elbow.  A September 2005 VA outpatient note listed 
multiple medical problems, including degenerative joint 
disease with multiple joint pain, including the right elbow.  
A routine VA medical examination in November 2006 noted that 
the veteran's "[e]xtremities are fine."  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Here, there is medical evidence of a current disability, 
diagnosed as lateral epicondylitis of the right elbow.  
However, there is no credible evidence of an in-service 
injury to the elbow.  Moreover, without evidence of in-
service chronic injury, by definition there can be no causal 
nexus between an in-service injury and a current disability.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The law allows combat veterans, in certain circumstances, to 
use lay evidence to establish the incurrence of a disease or 
injury in service.  38 U.S.C.A. § 1154(b).  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Thus, section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service when the averred injury or aggravation 
occurred in the course of combat.  Id.  Here, the evidence 
shows that the veteran's military service did not include 
service as a combatant.  The provisions of section 1154(b) 
therefore do not apply, and there must be evidence beyond the 
veteran's own assertion that the averred in-service injury 
occurred.  

As noted, the veteran's SMRs contain no report of related 
complaint or treatment.  At the time of his separation, the 
veteran did not report any complaint related to the right 
elbow, and the examining physician reported that clinical 
evaluation was normal.  The veteran avers that he was treated 
for his claimed elbow injury at the Army hospital in 
Frankfurt, but a query found no record of treatment at the 
Frankfurt hospital.  Moreover, even if there were records 
showing treatment for an elbow injury in the fall of 1964, 
the veteran's SMRs contain no evidence of a chronic elbow 
injury in the ensuing two years of active military service.  

When, as here, there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  However, the Board 
finds no evidence of a chronic right elbow disorder until 
June 2004, nearly 40 years after leaving service, and that 
report shows that the veteran had been experiencing right 
elbow pain only for about a month.  As noted, the veteran, in 
a February 2006 statement, noted that he did not recall any 
specific treatment for his right elbow following service and 
prior to June 2004.  Moreover, he has not contended that he 
has experienced continuity of symptomatology of his right 
elbow symptoms since he left military service.  The Board 
therefore finds that the preponderance of the credible and 
probative evidence of record is that there has been no 
continuity of symptomatology.  

Of record is a March 2006 statement from the veteran's former 
supervisor, submitted at the veteran's request.  In that 
statement the former supervisor discussed the fact that the 
veteran was having difficulty performing his tasks due to an 
earlier injury that was not incurred on the job.  However, 
this statement did not identify the specific injury suffered 
by the veteran and did not say how that injury, whatever it 
was, might be related to the instant claim.  Even if this 
statement was intended to show continuity of symptomatology 
after service, it fails to do so because it failed to 
identify the specific injury the veteran identified to his 
supervisor as a right elbow injury.  Moreover, the reported 
conversation did not occur until several years prior to the 
veteran's retirement in 2003.  As a consequence, this 
statement is of no probative value.  

The Board also notes that the veteran reported to a St. Croix 
Medical Center care provider that he had fractured his right 
elbow as a child.  The veteran did not report any such injury 
at the time of his entrance medical examination, thus the 
presumption of soundness applies.  38 C.F.R. § 3.304(b).  
Even if it were to be shown that such a preservice injury 
occurred, there is no evidence, either from SMRs or from 
post-service medical records, showing that such a preservice 
injury was aggravated by military service.  The presumption 
of aggravation of a preexisting injury thus is rebutted.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (2000) (presumption of 
aggravation rebutted by long period (50 years) of absence of 
complaint); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

The Board acknowledges the veteran's contention that his 
current right elbow disability is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions as to the etiology of his right elbow disability 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current right elbow disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.  


ORDER

Entitlement to service connection for a right elbow 
disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


